Exhibit 10.35

 

Anacor Pharmaceuticals, Inc.

1020 East Meadow Circle

Palo Alto, CA  94303

 

March 18, 2014

 

VIA PDF

Paul Berns

 

Re:  Employment Terms

 

Dear Paul:

 

Anacor Pharmaceuticals, Inc. (the “Company”) is pleased to offer you the
position of President and Chief Executive Officer (collectively, “CEO”) on the
following terms. Your employment shall commence on March 18, 2014 or such other
date as you and the Company’s Board of Directors (the “Board”) mutually agree.

 

POSITION

 

You will serve in an executive capacity and shall perform the duties of CEO as
commonly associated with this position and as required by the Company. In this
key position, you will primarily be responsible for general management of all
operations and business of the Company. You will also serve as leader of the
management team and report to the Board.  In addition, you will continue as
Chairman of the Board, and the Board will continue to nominate you to serve as a
member of the Board for so long as you remain the CEO of the Company.

 

During your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies or applicable law) to the business of the
Company.

 

Your employment relationship with the Company shall also be governed by the
general employment policies and practices of the Company (except that if the
terms of this letter differ from or are in conflict with the Company’s general
employment policies or practices, this letter will control), and you will be
required to abide by the general employment policies and practices of the
Company made available to you.

 

COMPENSATION

 

Your initial base salary will be paid at the rate of $48,333.33 per month, which
is equivalent to $580,000 annually, less standard payroll deductions and
withholdings. You will be paid semi-monthly in accordance with Company practice
and policy. As a full-time exempt employee, you will be expected to work the
Company’s normal business hours and such additional time as may be required by
the nature of your work assignments; and you will not be eligible for overtime
compensation.

 

In addition, you will be eligible to earn an annual performance bonus of up to
sixty-five percent (65%) of your annual base salary (“Performance Bonus”) based
on the achievement of the Company’s

 

--------------------------------------------------------------------------------


 

goals, to be established by the Board or the Compensation Committee in
consultation with you.  The Performance Bonus, if earned, will be paid less all
applicable taxes and withholdings. As a condition precedent to earning and
receiving a Performance Bonus, you must remain an active employee with the
Company through the date the bonus is paid. If your employment has been
terminated for any reason before such date, whether by you or the Company, then,
except as provided herein, you will not be entitled to any Performance Bonus.

 

Your compensation package will be reviewed on an annual or more frequent basis
by the Board (or any authorized committee thereof), and is subject to change in
the discretion of the Board (or any authorized committee thereof).

 

EQUITY

 

Subject to approval by the Board, the Company will grant you two options
totaling 400,000 shares of common stock of the Company as follows:  (a) an
option (the “Base Option”) to purchase 300,000 shares of the Company’s common
stock, subject to vesting as described below; and (b) an option (the
“Performance Option”, collectively, with the Base Option, the “Options”) to
purchase 100,000 shares of the Company’s common stock, subject to vesting as
described below.  Each of the Options will be granted pursuant to the Company’s
2010 Equity Incentive Plan (the “Plan”) and the Company’s standard form of Stock
Option Grant Notice and Stock Option Agreement (collectively, the “Options
Agreements”).  The Options will have an exercise price per share equal to the
closing trading price per share of the Company’s common stock as of the date of
grant. The Options will be governed in full by the terms and conditions of this
letter, the Plan and your individual Option Agreements.

 

The Base Option will be subject to a four-year vesting period with twenty-five
percent (25%) of the shares subject to the Option vesting on the one year
anniversary of your commencement of employment, and one-forty-eighth (1/48 th)
of the shares subject to the Option vesting each month thereafter, such that all
of the Base Option shares shall have vested and become exercisable as of the
fourth anniversary of the vesting commencement date, provided that in each
instance you remain in the Company’s “Continuous Service” (as defined in the
Option Agreement) through such vesting dates.

 

The Performance Option will have a term of four years from the date of grant and
be subject to vesting in full if during such four-year term the volume-weighted
average price (“VWAP” on Bloomberg) for the Company’s common stock exceeds $30
per share (using the VAP function on Bloomberg for the Company “ANAC US EQUITY
VAP”, or successor thereof) for 30 consecutive trading days prior to the
expiration date of the Performance Option, provided that you remain in the
Company’s “Continuous Service” through such vesting date.  The price per share
shall be adjusted proportionately in the event of any split, dividend,
combination or reclassification of shares of the Company’s common stock.

 

In addition, subject to approval by the Board, you will be granted two grants of
restricted stock units for a total of 350,000 shares of the Company’s common
stock as follows:  (a) a restricted stock unit award of 300,000 shares of the
Company’s common stock (the “Base RSU Award”), subject to vesting as described
below; and (b) a restricted stock unit award of 50,000 shares of the Company’s
common stock (the “Performance RSU Award” and collectively with the Base RSU
Award, the “RSU Awards”), subject to vesting as described below.  The RSU Awards
will be granted pursuant to the terms of the Plan and the Company’s standard
form of Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement
(the “RSU Agreement”) and governed in full by the terms of this letter, the Plan
and your individual RSU Agreement.

 

The Base RSU Award shall be subject to a four-year vesting period with 25% of
the shares subject to the Base RSU Award vesting on the one year anniversary of
your employment commencement date, and

 

--------------------------------------------------------------------------------


 

one-fourth (1/4th) of the shares subject to the Base RSU Award vesting annually
on each anniversary of your employment commencement date thereafter, provided
that you remain in the Company’s “Continuous Service” (as defined in the RSU
Agreement) through such vesting date.

 

The Performance RSU Award will have a term of four years from the date of grant
and be subject to vesting in full if during such four-year term the
volume-weighted average price (“VWAP” on Bloomberg) for the Company’s common
stock exceeds $30 per share (using the VAP function on Bloomberg for the Company
“ANAC US EQUITY VAP”, or successor thereof) for 30 consecutive trading days
prior to the expiration date of the Performance RSU Award, provided that you
remain in the Company’s “Continuous Service” through such vesting date.  The
price per share shall be adjusted proportionately in the event of any split,
dividend, combination or reclassification of shares of the Company’s common
stock.

 

BENEFITS

 

You will be eligible to participate in the Company’s standard employee benefit
plans in accordance with the terms and conditions of the plans and applicable
policies that may be in effect from time to time, and provided by the Company to
its executive employees generally, including but not limited to group health
insurance coverage, disability insurance, life insurance, and 401(k) Plan. In
addition, in accordance with the Company’s paid time off (“PTO”) policies, you
will accrue PTO at an annual rate of four (4) weeks or twenty (20) days, subject
to a maximum permitted accrual cap of thirty (30) days. In your fifth (5th) year
of employment with the Company, you will accrue PTO at an annual rate of five
(5) weeks or twenty-five (25) days, subject to a maximum permitted accrual cap
of thirty-eight (38) days. The Company may modify its benefits programs from
time to time in its discretion.

 

AT-WILL EMPLOYMENT RELATIONSHIP

 

Your employment relationship with the Company is at-will. Accordingly, both you
and the Company may terminate the employment relationship at any time, with or
without cause, and with or without advance notice.  Your employment being
at-will also means that your position, job duties, work location, title and
responsibility and reporting level and relationship, work schedule, compensation
and benefits, as well as the Company’s personnel policies and procedures, may be
changed with prospective effect, with or without notice, at any time in the sole
discretion of the Company.  This “at-will” nature of your employment shall
remain unchanged during your tenure as an employee and may not be changed,
except in an express writing signed by you and a duly authorized member of the
Board of Directors.  Notwithstanding the foregoing, you shall be entitled to
severance upon certain terminations of employment as set forth below.

 

BENEFITS UPON TERMINATION OF EMPLOYMENT

 

Termination In Connection with or Following a Change of Control.  In the event
that your employment is terminated as a result of an involuntary termination
other than for Cause (as defined below) or if you resign for Good Reason at any
time within ninety (90) days prior to and twelve (12) months following the
effective date of a Change of Control (as defined below), and provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), then you will be entitled to receive
severance benefits as follows, subject to your satisfaction of the release of
claims agreement condition set forth below: (i) a lump sum severance payment in
an amount equivalent to twenty-four (24) months of your base salary in effect as
of the date of your employment termination or, if greater, the date of the
Change of Control, subject to standard payroll deductions and withholdings, with
such payment made on the 60th day following your Separation from Service; (ii) a
lump sum payment in an amount equal to the greater of (a) two-times the
Performance Bonus paid to you for the year prior to

 

--------------------------------------------------------------------------------


 

the year in which your employment terminates, or (b) two-times the target
Performance Bonus you are eligible to receive for the year in which your
employment terminates, subject to standard payroll deductions and withholdings,
with such payment made on the 60th day following your Separation from Service;
(iii) a prorated Performance Bonus based on your target bonus for the year in
which your employment terminates, based upon meeting Company goals as determined
by the Board and prorated based on the period of time during the year that you
were employed by the Company, subject to standard payroll deductions and
withholdings, with such payment made on the 60th day following your Separation
from Service; (iv) continuation of the health insurance benefits provided to you
for you and your eligible dependents immediately prior to the Change of Control
at Company expense pursuant to the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law,
through the earlier of the date that is twenty-four (24) months after your
employment termination date or the date upon which you are no longer eligible
for such COBRA or other benefits under applicable law; (v) with respect to
equity awards, (A) if the Change of Control occurs prior to your second
anniversary of employment as CEO, each equity award, including each option to
purchase shares of the Company’s Common Stock, RSU award and restricted stock
award granted to you over the course of your employment with the Company and
held by you on the date of termination of your employment shall become
immediately vested and, if applicable, exercisable as to 100% of the then
unvested portion of such awards, or (B) if the Change of Control occurs on or
after your second anniversary of employment as CEO, each equity award other than
the Performance Option and Performance RSU Award, but including each option to
purchase shares of the Company’s Common Stock, RSU award and restricted stock
award otherwise granted to you over the course of your employment with the
Company and held by you on the date of termination of your employment shall
become immediately vested and, if applicable, exercisable as to 100% of the then
unvested portion of such awards; (vi) each stock option and stock appreciation
right (if any) held by you shall remain exercisable until the earlier of the
first anniversary of your termination of employment or the original expiration
date thereof, provided that your option or stock appreciation right may be
subject to earlier termination pursuant to the terms and conditions of the
equity plan under which it is granted in connection with the Change of Control; 
and (vii) the Company will pay for outplacement counseling and services for
three (3) months, to be provided by a mutually agreed third party provider,
commencing upon the date of your employment termination.  On the 60th day
following your Separation from Service, the Company will make the first payment
under clause (iv) above equal to the aggregate amount of payments that the
Company would have paid through such date had such payments commenced on the
Separation from Service through such 60th day, with the balance of the payments
paid thereafter on the schedule described above.  In addition, you will receive
payment(s) for all earned and unpaid salary and bonuses and all accrued but
unused PTO as of the date of your employment termination.  Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the COBRA benefits set forth in clause (iv) above without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your group health coverage in effect on the
date of your employment termination (which amount shall be based on the premium
for the first month of COBRA coverage), which payments shall be made regardless
of whether you elect COBRA continuation coverage and shall end on the earlier of
(x) the date upon which you obtain other employment or (y) the date that is
twenty-four (24) months after your employment termination date.

 

Termination Not In Connection with or Following a Change of Control.  In the
event that your employment is terminated as a result of an involuntary
termination other than for Cause (as defined below) or if you resign for Good
Reason at any time more than ninety (90) days prior to or more than twelve (12)
months following the effective date of a Change of Control, and provided such
termination constitutes a Separation from Service, then you will be entitled to
receive severance benefits as follows, subject to your satisfaction of the
release of claims agreement condition set forth below:  (i) a lump sum severance
payment in an amount equivalent to eighteen (18) months of your base salary in
effect as of the

 

--------------------------------------------------------------------------------


 

date of your employment termination, subject to standard payroll deductions and
withholdings, with such payment made on the 60th day following your Separation
from Service; (ii) a prorated Performance Bonus for the year in which your
employment terminates, based upon meeting Company goals as determined by the
Board and prorated based on the period of time during the year that you were
employed by the Company, subject to standard payroll deductions and
withholdings, with such payment made on the 60th day following your Separation
from Service; (iii) continuation of the health insurance benefits provided to
you for you and your eligible dependents immediately prior to your employment
termination at Company expense pursuant to the terms of COBRA or other
applicable law, through the earlier of the date that is eighteen (18) months
after your employment termination date or the date upon which you are no longer
eligible for such COBRA or other benefits under applicable law; (iv) each stock
option and stock appreciation right (if any) held by you shall remain
exercisable until the earlier of the first anniversary of your termination of
employment or the original expiration date thereof, provided that your option or
stock appreciation right may be subject to earlier termination pursuant to the
terms and conditions of the plan under which it is granted in the event a Change
of Control occurs within this extended exercise period; and (v) the Company will
pay for outplacement counseling and services for three (3) months, to be
provided by a mutually agreed third party provider, commencing upon the date of
your employment termination.  Notwithstanding the foregoing, if the Company
determines in its sole discretion that it cannot provide the COBRA benefits set
forth in clause (iii) above without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that you would be required to pay to
continue your group health coverage in effect on the date of your employment
termination (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other employment or (y) the date that is eighteen (18) months
after your employment termination date.  On the 60th day following your
Separation from Service, the Company will make the first payment under this
clause (iii) equal to the aggregate amount of payments that the Company would
have paid through such date had such payments commenced on the Separation from
Service through such 60th day, with the balance of the payments paid thereafter
on the schedule described above.  In addition, you will receive payment(s) for
all earned and unpaid salary and bonuses and all accrued but unused PTO as of
the date of your employment termination.

 

Termination for Cause or Resignation other than for Good Reason.  If your
employment is terminated for Cause at any time or if you voluntarily resign from
the Company at any time for any reason other than Good Reason in the context of
a Change of Control as set forth above, then you shall not be entitled to
receive payment of any severance benefits under this Agreement.  You will
receive payment(s) for all earned and unpaid salary and bonuses and all accrued
but unused PTO as of the date of your employment termination, and your benefits
will be continued under the Company’s then existing benefit plans and policies
in accordance with such plans and policies in effect on the date of termination
and in accordance with applicable law.

 

Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

 

(a)                                 Change of Control.  “Change of Control”
shall mean (i) a sale, lease, exchange or other transfer in one transaction or a
series of related transactions of all or substantially all of the assets of the
Company (other than the transfer of the Company’s assets to a majority-owned
subsidiary corporation); (ii) a merger or consolidation in which the Company is
not the surviving corporation (unless the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing at least fifty percent (50%) of the voting
power of the corporation or other entity surviving such transaction); (iii) a
reverse merger in which the Company is the surviving

 

--------------------------------------------------------------------------------


 

corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the Company); or (iv) the acquisition by
any individual, entity or group (a “Person”), including any “person” within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act, of 50% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (2) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation if the holders of the Company’s
outstanding voting stock immediately prior to such transaction own, immediately
after such transaction, securities representing at least fifty percent (50%) of
the voting power of the corporation or other entity surviving such transaction;
provided further that, for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of 50% or more of the Outstanding Common Stock or 50% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control.

 

(b)                                 Cause.  “Cause” shall mean the occurrence of
one or more of the following as determined by the Board acting reasonably and in
good faith based on the information then known to it:  (i) gross negligence or
willful misconduct in the performance of duties to the Company where such gross
negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries; (ii) your
conviction of a felony involving moral turpitude or dishonesty; (iii) your
knowing and active participation in a fraud or significant act of dishonesty
against the Company; (iv) your intentional and material damage to the Company’s
property or (v) your material breach of this letter, the Company’s written
policies, or the Confidential Information Agreement (as defined below) that is
not remedied by you within thirty (30) days of written notice of such breach
from the Board.  Notwithstanding anything herein to the contrary, your physical
or mental Disability or death shall not constitute Cause.

 

(c)                                  Good Reason.  “Good Reason” for your
resignation of your employment will exist following the occurrence of any of the
following without your consent:  (A) a material reduction or change in job
duties, responsibilities or authority inconsistent with your position with the
Company and your prior duties, responsibilities or authority; (B) a reduction of
your base compensation by more than 10 percent (10%); (C) a relocation of the
principal place for performance of your duties to the Company to a location more
than twenty-five (25) miles from the then current headquarters location of the
Company or a requirement to commute to headquarters from a location more than
twenty-five (25) miles from Middleton, WI; or (D) a material breach by the
Company of this letter (it being understood that the failure of any successor to
the Company to assume and agree to perform the obligations of the Company set
forth herein shall constitute a material breach of this letter); provided, in
each case, that you give written notice to the Company of the event forming the
basis of the Good Reason resignation within sixty (60) days of the date on which
you receive written notice from the Company of such event, the Company fails to
cure

 

--------------------------------------------------------------------------------


 

such basis for the Good Reason resignation within thirty (30) days after receipt
of your written notice and you terminate employment within one hundred twenty
(120) days following the date on which you received written notice from the
Company of the event forming the basis for the Good Reason resignation.

 

(d)                                 Permanent Disability.  “Permanent
Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than six (6) months.

 

Parachute Payments.  In the event that the acceleration and severance benefits
provided for in this letter (A) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (B) but for this paragraph, would be subject to the excise tax
imposed by Section 4999 of the Code, then your benefits hereunder shall be
payable either:  (X) in full, or (Y) as to such lesser amount which would result
in no portion of such severance benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by you on an after-tax basis, of
the greatest amount of benefits hereunder, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code.  Unless
the Company and you otherwise agree in writing, any determination required under
this paragraph shall be made in writing by the public accountants regularly
engaged for audit services by the Company (the “Accountants”), whose
determination shall be conclusive and binding upon you and the Company for all
purposes.  For purposes of making the calculations required by this paragraph,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code.  The Company
and you shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
paragraph.  The Company shall bear all costs the Accountants may incur in
connection with any calculations contemplated by this paragraph.  In the event
that a reduction in payments and/or benefits is required under this paragraph,
such reduction shall occur in the following order: (1) reduction of cash
payments; (2) reduction of acceleration of vesting of options, RSUs and shares;
and (3) reduction of other benefits paid to you.  If the acceleration of vesting
of options, RSUs and shares is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the highest price option grant or highest
purchase price per share down to the lowest priced option grant or lowest
purchase price per share.

 

Limitations and Conditions on Benefits

 

(a)                                 Income and Employment Taxes.  You agree that
you shall be responsible for any applicable taxes of any nature (including any
penalties or interest that may apply to such taxes) that apply to any payment
made hereunder, that your receipt of any benefit hereunder is conditioned on
your satisfaction of any applicable withholding or similar obligations that
apply to such benefit, and that any cash payment owed hereunder will be reduced
to satisfy any such withholding or similar obligations that may apply.

 

(b)                                 Section 409A of the Code.  It is intended
that all of the benefits and payments under this letter satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions.  If not so exempt, this letter
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms.  For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section

 

--------------------------------------------------------------------------------


 

1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
letter (whether severance payments, reimbursements or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder will at all times be considered a separate and
distinct payment.  Notwithstanding any provision to the contrary in this letter,
if you are deemed by the Company at the time of your Separation from Service to
be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if
any of the payments upon Separation from Service set forth herein and/or under
any other agreement with the Company are deemed to be “deferred compensation”,
then if delayed commencement of any portion of such payments is required to
avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of your
Separation from Service, and (ii) the date of the your death (such earlier date,
the “Delayed Initial Payment Date”), the Company will (A) pay to you a lump sum
amount equal to the sum of the payments upon Separation from Service that you
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above. No interest will be due on any
amounts so deferred.

 

(c)                                  Release Prior to Receipt of Benefits.  As a
condition of receiving any severance or other benefits under this letter, you
shall execute, and allow to become effective, a release of claims agreement (the
“Release”) not later than fifty-five (55) days following your Separation from
Service in substantially the form as attached hereto as Attachment A.  Unless
the Release is timely executed by you, delivered to the Company, and becomes
effective within the required period (the date on which the Release becomes
effective, the “Release Date”), you will not receive any of the severance
benefits provided for under this letter.  In no event will severance benefits be
provided to you until after the Release becomes effective.

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of employment, you are required to sign and abide by the
Company’s Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”), attached hereto as Attachment B.

 

INDEMNIFICATION AGREEMENT

 

You will continue to be covered by, or, if not currently covered by, entitled to
enter into, the Amended and Restated Indemnification Agreement (the
“Indemnification Agreement”), attached hereto as Attachment C.

 

PROTECTION OF THIRD PARTY INFORMATION

 

In your work for the Company, you will be expected not to use or disclose any
confidential information or materials, including trade secrets, of any former
employer or other third party to whom you have an obligation of confidentiality;
and not to violate any lawful agreement that you may have with any third party.
By signing this letter, you represent that you are able to perform your job
duties within these guidelines, and you are not in unauthorized possession of
any confidential documents or other property of any former employer or other
third party. In addition, you represent that you have disclosed to the Company
in writing any agreement you may have with any third party (e.g., a former
employer) which may limit your ability to perform your duties to the Company, or
which otherwise could create a conflict of interest with the Company.

 

--------------------------------------------------------------------------------


 

OUTSIDE ACTIVITIES

 

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. Subject to the restrictions set forth herein and with the prior written
consent of the Board, you may serve as a director of other corporations and may
devote a reasonable amount of your time to other types of business or public
activities not expressly mentioned in this paragraph. The Board expressly
consents to your continued service on the boards of directors you currently
serve, as set forth on Attachment D.  The Board may rescind its consent to your
service as a director of all other corporations or participation in other
business or public activities, if the Board reasonably determines that such
activities compromise or threaten to compromise the Company’s business interests
or conflict with your duties to the Company.

 

During your employment by the Company, except on behalf of the Company, you will
not directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint venturer, associate, representative or
consultant of any other person, corporation, firm, partnership or other entity
whatsoever known by you to compete with the Company (or is planning or preparing
to compete with the Company), anywhere in the world, in any line of business
engaged in (or planned to be engaged in) by the Company; provided, however, that
you may purchase or otherwise acquire up to (but not more than) one percent (1%)
of any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange.

 

MISCELLANEOUS

 

This letter, including its exhibits, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other agreements, promises, warranties or
representations concerning its subject matter. Changes in your employment terms,
other than those expressly reserved herein to the Company’s or the Board’s
discretion, can only be made in a writing signed by a duly-authorized officer of
the Company and you. This letter agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this letter is determined to be invalid or unenforceable, in
whole or in part, this determination shall not affect any other provision of
this letter and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law. This letter shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter shall not be construed against
either party as the drafter. Any waiver of a breach of this letter, or rights
hereunder, shall be in writing and shall not be deemed to be a waiver of any
successive breach or rights hereunder. This letter may be executed in
counterparts which shall be deemed to be part of one original, and facsimile and
electronic image copies of signatures shall be equivalent to original
signatures.

 

To ensure the rapid and economical resolution of disputes that may arise under
or relate to this letter, you and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to the
enforcement, execution, or interpretation of this letter, your employment or the
termination of your employment (collectively, “Claims”), shall be resolved to
the fullest extent permitted by law, by final, binding, and (to the extent
permitted by law) confidential arbitration conducted by JAMS, Inc. (“JAMS”)
before a single arbitrator in San Jose, California in accordance with the
applicable JAMS rules then in effect (which can be found at
http://www.jamsadr.com/rules-clauses/). Claims subject to this arbitration
provision shall (a) include, but not be limited to, Claims pursuant to any
federal, state or local law or statute, including (without limitation) the Age
Discrimination in Employment Act, as

 

--------------------------------------------------------------------------------


 

amended; Title VII of the Civil Rights Act of 1964, as amended; the Americans
With Disabilities Act of 1990; the federal Fair Labor Standards Act; the
California Fair Employment and Housing Act; the Wisconsin Fair Employment Law,
Wisconsin Statutes Sections 111.31-111.395; and Claims pursuant to common law,
tort law or contract law, including (without limitation) Claims for breach of
contract or other promise, discrimination, harassment, retaliation, wrongful
discharge, fraud, misrepresentation, defamation and/or emotional distress; and
(b) exclude Claims that by law are not subject to arbitration. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
all Claims and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. The Company shall pay all
JAMS fees in excess of the amount of filing and other court-related fees you
would have been required to pay if the Claims were asserted in a court of law.
You and the Company acknowledge that, by agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any Claims through a trial
by jury or judge or by administrative proceeding.  Nothing in this letter shall
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.

 

As required by law, this offer is subject to satisfactory proof of your identity
and right to work in the United States.

 

Please sign this letter and the attached Confidential Information Agreement and
return them to me within three (3) days to accept employment with the Company on
the terms set forth herein. Our employment offer will expire if we do not
receive the fully signed letter and Confidential Information Agreement from you
within this timeframe. We are very excited about having you join us and look
forward to working with you.

 

 

Sincerely,

 

 

 

Anacor Pharmaceuticals, Inc.

 

 

 

/s/ Anders Hove

 

 

 

Anders Hove,

 

Authorized Representative of the Board

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Paul Berns

 

Paul Berns

 

 

 

Dated:

March 18, 2014

 

 

--------------------------------------------------------------------------------